Citation Nr: 0740012
Decision Date: 12/19/07	Archive Date: 01/29/08

Citation Nr: 0740012	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  94-41 527A	)	DATE DEC 19 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




VACATUR

The veteran served on active duty from March 1943 to January 
1946, and from January 1948 to June 1966.  He died in April 
1993.  The appellant is the veteran's widow.

On May 11, 2007, the Board denied entitlement to service 
connection for the cause of the veteran's death.  In June 
2007, the Board received a Motion for Reconsideration of that 
decision arguing inter alia that the Board did not include in 
its review a medical opinion received by the Board in April 
2007; and that the appellant's time to submit additional 
evidence had not expired.  

In light of these and other arguments made in the June 2007 
motion, the Board vacates its May 11, 2007 decision in its 
entirety.

A separate determination will be entered addressing the 
appealed issue.


ORDER

The Board's May 11, 2007, decision is vacated.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0714112	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  94-41 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946, and from January 1948 to June 1966.  He died in April 
1993.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a July 2000 decision, the Board 
denied the claim.  In October 2000, the Board vacated its 
July 2000 decision.  In a May 2001 decision, the Board again 
denied the claim.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2001, the Court 
vacated the Board's May 2001 decision and remanded the case 
to the Board.  A June 2002 Board decision again denied the 
claim.

The appellant again appealed to the Court.  A February 2003 
Court order granted a joint motion requesting that the June 
2002 Board decision be vacated and once again remanded the 
case to the Board.  In October 2003, the Board remanded the 
case for further evidentiary development.  The Board remanded 
the veteran's appeal once again in October 2005. 




FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected conditions.

2.  The veteran died many years after service from 
complications of resection for colon cancer; the colon cancer 
(the underlying cause of death) began many years after 
service and was not caused by any incident of service.

3.  Cirrhosis of the liver was a contributory cause of death; 
liver cirrhosis began many years after service and was not 
caused by any injury or disease in service including malaria.

4.  The preponderance of the evidence is against finding that 
any inservice weight gain caused or contributed substantially 
or materially to cause the veteran's death; is against 
finding that diabetes mellitus was incurred during military 
service, to include due to any in-service weight gain; nor 
was diabetes mellitus compensably disabling within the first 
year following the veteran's separation from active duty



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1110, 1131, 1310 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2007), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002 and Supp. 2007), VA has a duty 
to notify the claimant of the information and evidence needed 
to substantiate and complete a claim, i.e., evidence of 
veteran status; existence of a disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The appellant must also be notified to submit all 
evidence in her possession, what specific evidence she is to 
provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A (West 2002). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided, inter alia, in 
December 2003 and February 2006 correspondence, fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the benefit sought on appeal.  The 
claim was thereafter readjudicated in the November 2006 
supplemental statement of the case (SSOC).  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the benefit sought on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claim for service connection, and any 
questions as to the appropriate effective date to be assigned 
are moot.  

The Board acknowledges that, under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the provisions of 38 U.S.C.A. § 5103(a) were enacted 
after the rating decision at issue, thus making perfect 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
impossible.  The content of the notices, however, provided to 
the appellant since have fully complied with the requirements 
of that statute.  The appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim, to include the opportunity to present pertinent 
evidence.  Thus, any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence that 
any VA error in notifying the appellant reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Moreover, the Court has held that VCAA notification does not 
require an analysis of the evidence already contained in the 
record and any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  Mayfield v. Nicholson, 20 Vet. App. 537, 541.  For the 
aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and post-
service medical records are available, and there is no known 
and available pertinent evidence which is not currently part 
of the claims file.  On the most recent, October 2005, 
remand, a three-physician panel was directed to comment on 
the February and March 2004 opinion letters, respectively, of 
Drs. Irfan-Ul Huq and Craig N. Bash.  There is a presumption 
of regularity that the Board's remand instructions were 
followed.  Even though the October 2006 consensus opinion 
report authored by one of the physicians states that he read 
the letters of Drs. Ul Huq and Bash, there is no evidence the 
other physicians did not review those letters as well.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of her claim. 

Factual Background

The veteran served on active duty from March 1943 to January 
1946, and from January 1948 to June 1966.  During his 
lifetime, he had no established service-connected conditions.

At a March 1943 physical examination for induction, the 
veteran was 18 years old (born September 1924), was reported 
to be 67" tall, weighed 217 lbs., and was noted to have a 
heavy frame; listed as a defect was that he was 77 lbs. over 
standard weight for his height.  Service medical records 
shows he complained of chills in February 1948, and a smear 
for parasites was negative.  A blood smear for possible 
malaria was taken in July 1949.  In September 1949, he 
underwent medical observation for possible recurrent malaria.  
He gave a history of malaria in 1945 with three attacks since 
that time.  Current physical findings were normal, and a 
blood smear for malaria was negative.  On periodic 
examination in January 1951, he was listed as 69 1/2 inches 
tall and weighed 245 lbs.; no pertinent abnormalities were 
noted.  Another January 1951 medical record notes that he 
weighed 262 lbs. and that on routine physical examination he 
was noted to have glycosuria; a repeat test for sugar was 
negative, and a weight reduction diet was recommended.  In 
July 1952, he reported chills and was medically observed for 
possible recurrent malaria.  A malaria blood smear was 
negative.

A September 1952 medical consultation request shows that he 
gave a history of malaria during his tour of duty in New 
Guinea.  He related that since that time he had episodes of 
chills followed by mild rigors and loss of consciousness.  
Just prior to his current visit, he reportedly had sudden 
onset of dizziness, followed by chills and syncope, but when 
seen at the clinic there were no abnormal pathological 
findings, including no evidence of hepatomegaly or 
splenomegaly.  Thus, a medical consultation was requested.  A 
September 1952 neuropsychiatry consultation report reveals 
that the veteran handled stress poorly and manifested a 
hyperventilation syndrome causing syncope.  The diagnosis was 
passive aggressive reaction manifested by syncope due to 
hyperventilation syndrome.

On a number of periodic examinations, no malaria, jaundice, 
or gastrointestinal problems were reported.  The veteran's 
weight fluctuated, he was often noted to be overweight, and 
at times he was put on a weight reduction program.  For 
example, he weighed 250 lbs. in November 1956, and he was 
placed on weight reduction plans in October 1957 and May 1959 
(on the latter occasion he weighed 271 lbs.).  He weighed 272 
lbs. in November 1959, 274 lbs. in April 1962 (it was noted 
he was obese, was 73 lbs. over maximum weight, and diet for 
weight reduction was recommended), 266 lbs. in October 1962, 
and 274 lbs. in October 1962.  He weighed 205 lbs. in May 
1964.  Various heights were recorded, but generally the 
veteran was said to be 5' 9 1/2 " or 5' 10" tall.  On his 
April 1966 retirement examination, the veteran was reported 
to be 5' 10" tall and weighed 224 lbs.; clinical evaluation 
of the gastrointestinal system was normal.  The service 
medical records do not show colon cancer or chronic liver 
disease.  The veteran retired from active service in June 
1966.

Private hospital records show the veteran was hospitalized 
from January to February 1980 in Hamilton Hospital for 
complaints of intermittent chest pain with a pressure feeling 
in the throat.  Laboratory data showed mild elevation of 
SGOT; however, repeat studies were unremarkable.  On 
examination, the sclerae were non-icteric.  The diagnoses 
were acute coronary insufficiency with unstable angina, 
arteriosclerotic heart disease, and exogenous obesity.

In January 1981, he underwent coronary artery bypass surgery 
in the University of Pennsylvania Hospital.  He was noted to 
tolerate the operation well, despite his obesity (he weighed 
294 pounds).

In March 1993, the veteran was hospitalized in Hamilton 
Hospital for evaluation of anemia.  It was noted that he had 
complaints of gradual weakness and tiredness.  On 
examination, the liver was noted to be 16 cm., firm and 
nontender.  The impressions were severe anemia, possible 
gastrointestinal bleeding, and possible cirrhosis of the 
liver.  He underwent colonoscopy and biopsy and was found to 
have colon cancer.  The final diagnoses were anemia due to 
blood loss, adenocarcinoma of the descending colon, 
esophagitis, acute and chronic gastritis, diverticulosis, 
possible left inguinal hernia, arteriosclerotic heart 
disease, and status post coronary bypass surgery.

Later that month, he was admitted to University of 
Pennsylvania Hospital in order to undergo resection of a 
biopsy-proven adenocarcinoma involving his mid-sigmoid colon.  
According to the operative report, the surgeon was Dr. Buzby.  
After the incision, palpation of the liver revealed it to be 
extremely small and shrunken, rock hard and nodular, 
consistent with a cirrhotic pattern.  However, in order to 
perform a biopsy, the incision would need to be extended 
several inches upward, and the surgeon did not think this was 
warranted in this situation.  A sigmoid colon resection was 
performed and the postoperative diagnoses were sigmoid 
carcinoma and cirrhosis of the liver.  Although he initially 
progressed without complications, on the 11th postoperative 
day, a fullness in his left neck, diagnosed as parotitis, was 
discovered.  The following day, he suffered a slow upper 
gastrointestinal bleed, and a huge ulcer was seen.  He was 
resuscitated with blood and fresh frozen plasma. 

He developed signs of progressive abdominal sepsis, and was 
taken to the operating room on an urgent basis for 
exploration.  The surgeon again was Dr. Buzby.  The abdomen 
was entered though the old incision.  A large amount of green 
bilious material was present.  The entire abdomen was 
carefully explored.  Careful exploration in the upper abdomen 
revealed no abnormalities to account for the perforation.  
The gallbladder was hugely enlarged.  In the lower abdomen, 
it was determined that the bowel was the cause of the 
leakage.  Findings were an anastomotic leak which was 
oversewn, a distended gallbladder which was drained, and a 
diverting colostomy was performed.  In the following days, he 
appeared to have stabilized.  He continued to be 
coagulopathic, which was felt to be consistent with his liver 
disease.  The principal diagnosis was colon cancer.  The 
secondary diagnoses were hypertension, gout, coronary artery 
disease, parotitis, and obesity.  Complications were sepsis 
and multi-system organ failure.  He died in the hospital in 
April 1993.

The veteran's death certificate reveals that he died in April 
1993.  The immediate cause of death was listed as multi-
system organ failure (of about 3 days duration), due to or as 
a consequence of sepsis (of about two weeks duration), due to 
or as a consequence of an anastomotic leak (of about 2 weeks 
duration), due to or as a consequence of resection for colon 
cancer (of months duration).  The last listed condition 
(resection for colon cancer) was noted to be the underlying 
cause of death.

According to an April 1993 autopsy report, the veteran had 
undergone sigmoid resection for colon cancer.  He had an 
emergent laparotomy performed subsequently for sepsis and 
hemodynamic instability.  His bilirubin increased and his 
course deteriorated until he required intubation for thick 
bloody secretions and decreased oxygenation.  The anatomical 
diagnoses were moderately differentiated adenocarcinoma of 
the colon, micronodular cirrhosis with hepatomegaly, left 
lung broncho-pneumonia, and cardiomegaly.  The findings 
regarding the cirrhosis were noted to be hepatomegaly, marked 
jaundice, serosanguineous ascites, and splenomegaly.

In a May 1993 statement, Gordon P. Buzby, M.D., indicated 
that the veteran died following surgery performed in March 
1993.  Dr. Buzby stated that the veteran had two major 
abdominal procedures and died primarily of liver failure.  
The doctor opined that the veteran's liver failure was 
related to post-necrotic cirrhosis, which was probably 
related to a previous episode of hepatitis.  He related that 
the veteran had an in-service jaundice episode that resolved 
but which the doctor believed caused sufficient liver injury 
and eventually long-standing cirrhosis.  Dr. Buzby noted that 
at the time of his abdominal operations, the veteran had an 
extremely hard and shrunken liver.  He indicated that in the 
postoperative period, the veteran's liver function 
deteriorated dramatically and that "this attributed very 
substantially to his eventual death."

In November 1994, the appellant submitted copies from several 
medical texts that described the signs, symptoms, and 
treatment of malaria.

In January 1995, the appellant submitted copies of letters 
written to her by the veteran during his service in 1952.  In 
the letters, the veteran related he was hospitalized and 
treated for attacks of malaria.

At a January 1995 RO hearing, the appellant testified that 
the veteran had several attacks of malaria during active 
service.  She related that the veteran told her that he had 
hepatitis during service but she was unable to find such 
evidence in his service medical records.  She stated that 
following active duty, he had fevers and was periodically 
jaundiced but never sought medical treatment.  The appellant 
maintained that after surgery to remove a tumor in his colon, 
the veteran developed an infection.  She claimed that he was 
unable to fight the infection because of the damage to his 
liver.

In June 1995, the appellant submitted copies of a medical 
text which refer to diseases of the liver.  The medical text 
describes the causes of and treatments for various types of 
malaria.  Another medical text reported statistical findings 
related to malarial jaundice.

At an October 1996 RO hearing, the appellant again testified 
that the veteran told her that he had many malaria attacks 
during service.  She said that after discharge he continued 
to have intermittent recurrences of malaria attacks.  She 
indicated that the veteran was hospitalized for removal of a 
small polyp in his intestine in 1993.  She stated that he 
subsequently developed an infection and died from multi-organ 
failure.  She related that Dr. Buzby said that the veteran's 
liver was in terrible shape and that malaria, hepatitis, or 
jaundice may have damaged his liver.

In an August 1997 medical opinion, a VA doctor noted 
historical records, and opined that the cause of the 
veteran's death did not appear to be related to malarial 
illness in service.  The doctor indicated that the veteran's 
death was multifactorial and related to overwhelming sepsis 
and its hemodynamic, hematologic, and metabolic consequences.

During a May 2000 Travel Board hearing, the appellant 
reiterated her prior statements regarding the veteran having 
malaria during service and subsequent recurrences.  She 
indicated that multi-organ failure which was listed as the 
cause of death, included the veteran's liver dysfunction 
since the liver was a major organ.  The veteran's son 
testified that he witnessed the veteran have an episode of 
chills, sweats, and fever.

A June 2000 statement by Dr. Buzby is essentially the same as 
his May 1993 statement.  In the June 2000 statement, the 
doctor said that the veteran died following the March 1993 
surgery and that he had had two major abdominal procedures 
and died primarily of liver failure.  The doctor opined that 
the veteran's liver failure was related to post-necrotic 
cirrhosis, which was probably related to a previous episode 
of hepatitis.  Dr. Buzby related that the veteran had a 
history of an in-service jaundice episode that resolved but 
which, Dr. Buzby believed, caused sufficient liver injury and 
eventually long-standing cirrhosis.  The doctor again said 
that in the postoperative period (following abdominal 
surgery) the veteran's liver function deteriorated 
dramatically and "this attributed substantially to his 
eventual death." 

In February 2001, the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  The letter to the 
VHA asked the following three questions:

1.  Does the record indicate that the 
veteran had an episode of jaundice in 
service?

2.  Did the veteran's history of possible 
malaria in service lead to cirrhosis of 
the liver first diagnosed in 1993?

3.  Did the veteran's cirrhosis of the 
liver contribute substantially or 
materially to his death?

In response to the above questions, in March 2001 the acting 
Chief of Staff from the VA Nebraska/Western Iowa Health Care 
System submitted medical opinions from a VA staff 
gastroenterologist and a VA staff liver transplant physician.

In his March 2001 opinion, the VA staff gastroenterologist 
responded to the three questions thus:

1.  There is no documented evidence that 
the veteran had an episode of jaundice in 
the service, but the history of malaria, 
or dengue fever for that matter, is a 
moot point in this discussion. (see 
discussion below)

Indeed, at the physical examinations 
performed in January 1951, November 1952, 
October 1962, and January 1964 a negative 
response was reported to be given to the 
question, "Have you ever had an episode 
of jaundice"?  In the record of these 
physical examinations there is no mention 
of a past history of malaria or any other 
infectious illness.

An episode of jaundice or scleral icterus 
(yellow eyes) related to malaria is 
typically secondary to hemolysis 
(breakdown of red blood cells) and not 
liver disease.

2.  Malaria is not associated with 
chronic hepatitis and the development of 
cirrhosis of the liver.  Therefore, the 
history of possible malaria in this 
veteran would not result in the diagnosis 
of cirrhotic liver disease in 1993.

3.  The statements of the veteran's 
surgeon, Gordon P. Buzby, the results of 
the autopsy, and the discharge summary 
all point to complications of cirrhosis 
and a substantial contribution to the 
patient's death.  However, without a 
complete medical record of that 
hospitalization, the actual involvement 
of liver failure in complicating the 
post-operative course is difficult to 
discern.  Thus, my review of the medical 
record leads me to believe that the role 
of cirrhosis in his death was 
significant.

The VA staff gastroenterologist offered additional comments 
as to the relationship of the veteran's service and his 
death.  He stated: 

I am concerned that the Review Board and 
the patient's family have become 
inappropriately focused on the possible 
relationship of malaria to cirrhosis.  It 
is my opinion that Dr. Buzby was correct 
to assume that the patient's cirrhosis 
was the result of long-standing liver 
injury, but it was incorrect to suggest 
to the patient's wife that malaria could 
be the responsible cause.  The suggestion 
that his liver disease probably existed 
during some portion of his 20 plus years 
of service, however, is correct.

First of all, the lack of a documented 
episode of jaundice in service would be 
typical of veteran patients who develop 
chronic liver disease while in the 
service, regardless of the cause.  For 
example, patients that develop chronic 
hepatitis B or chronic hepatitis C rarely 
have a documented medical history of an 
initial episode of jaundice.  Most 
patients who develop cirrhosis as a 
result of a remote infection will be 
asymptomatic or mildly symptomatic until 
cirrhosis and its complications develop.  
Relying on a history of jaundice to 
establish a link from a past illness to 
the present presence of cirrhosis is not 
appropriate.

Secondly, it is probable that although 
the patient's malaria did not result in 
his cirrhosis, . . . another cause of 
liver injury, suffered in the service, 
was indirectly or directly responsible 
for the development of his cirrhosis of 
the liver.  It is very possible for a 
patient to develop liver disease without 
having an infectious hepatitis.

There is no evidence that this patient 
[had] hepatitis C, an affliction 
affecting 8-10% of the entire veteran 
population.  Although, I can find no 
evidence of blood transfusions for his 
coronary artery bypass graft in 1981, 
[it] would be unlikely that hepatitis C 
from transfusions would have caused 
complications of cirrhosis within 12 
years.  A review of the record to check 
for laboratory testing for hepatitis C 
may be appropriate.

Patients that develop cirrhosis will 
usually have a slowly progressive liver 
injury with progression to cirrhosis 
occurring over twenty to forty years.  
During this patient's physical 
examination in 1943, he was nineteen 
years of age and listed as being 67" tall 
and weighing 217 lbs.  The patient's 
weight documented in the physical 
examinations over a twenty-year period 
show that his weight increased from 245 
lbs. at age 27 to 305 lbs. at age 40.  In 
fact, the presence of morbid obesity was 
almost certainly responsible for the 
finding of glucose in his urine 
(diabetes) in 1951.  His hyperglycemia 
and massive girth would have been 
associated with a significant risk for 
the development of fatty liver or non- 
alcoholic steatohepatitis (NASH).

Fatty accumulation in the liver is common 
and occurs in apparently normal 
individuals as well as in those who are 
obese or diabetic.  The recognition of 
NASH is difficult.  The presentation of 
obesity, diabetes, hepatomegaly and mild 
abnormality of liver enzymes maybe subtle 
and missed by medical examiners.  Indeed, 
medical recognition of the potential 
serious complications of NASH has 
occurred only since the 1980s.  The 
understanding of the potential natural 
history of NASH to include cirrhosis in a 
small but significant percentage of 
individuals has been more recent.  
Therapy of obesity with diet and 
correction of hyperglycemia is important, 
but there is no guarantee that weight 
loss and therapy of diabetes will prevent 
cirrhosis.

Without a history of chronic hepatitis C, 
a lack of history of alcohol use or 
abuse, a lack of history of intravenous 
drug use, and no family history of liver 
disease, I think that most likely the 
patient's obesity and resulting NASH are 
responsible for the development of 
cryptogenic cirrhosis of the liver. Thus, 
the obesity that accompanied his entire 
service and was documented at every 
examination is the most probable cause of 
his cirrhotic liver disease.

In conclusion, if the Board feels (and I 
believe it must) that cirrhosis 
contributed to the patient's death, then 
with my opinion that the chronic liver 
injury (from NASH) existed during 
service, a benefit claim may be 
justified.

Later in March 2001, the VA staff liver transplant physician 
responded thus to the questions presented by the Board:

1.  It was indicated that the claimant 
had an episode of jaundice in the service 
which was attributed to malaria and had 
recurrent bouts by history of chills 
thought to be malaria after returning 
from overseas.  No records were available 
to me to confirm that he was jaundiced in 
the service. 

2.  There is no evidence that malaria 
contracted during the service would lead 
to cirrhosis of the liver.  The cirrhosis 
was first diagnosed in 1993.  It is clear 
that malaria can lead to jaundice, 
particularly when there is a substantial 
hemolytic component.  However this does 
not lead to structural damage resembling 
cirrhosis.

3.  From reviewing the records available 
to me that relate to his hospitalization 
at the University of Pennsylvania, I 
would agree that his cirrhosis of the 
liver did contribute to his death 
following surgery for carcinoma of the 
colon.

4.  I do not believe the cause of death 
was related to the malarial illness that 
he had in the service.

The VHA opinion was provided to the veteran's representative, 
who responded with additional written argument in April 2001.

While the appeal was in remand status after the October 2003 
remand, VA received new medical opinion evidence to the 
effect that an inservice weight gain caused or contributed 
substantially or materially to cause the veteran's death.  
See February 2004 letter from Irfan-UI Huq, M.D.  Similarly, 
VA received medical opinion evidence to the effect that the 
veteran showed the early signs and symptoms of diabetes 
mellitus while in military service, that service connection 
for diabetes mellitus should have been granted during his 
lifetime, and that diabetes mellitus caused or contributed 
substantially or materially to cause his death.  See March 
2004 letter from Craig N. Bash, M.D.  In light of this new 
evidence and the fact that it had yet to be considered by a 
VA examiner, the Board in October 2005 remanded the veteran's 
appeal to obtain a VA medical opinion based on the 
consideration of these opinions.

In February 2006, Rufino Montenegro, M.D., recalled treating 
the veteran from the early 1980's to the early 1990's.  He 
recalled specifically that the veteran weighed about 300 
pounds.  He noted that the veteran claimed to have been 
overweight inservice.  Dr. Montenegro stated that the veteran 
had coronary artery bypass surgery, but even with dietary 
restriction he remained overweight.  The veteran in the 
1990's was noted to have been diagnosed with colon cancer, 
and undergone surgery.  The surgery was opined to have 
been difficult because of the veteran's obesity.  Dr. 
Montenegro opined that the veteran was obese, and that he 
developed coronary artery disease, hypertension and diabetes 
mellitus.

On remand, in May and again in October 2006, the claims files 
were reviewed to obtain a VA medical opinion based on 
consideration of the aforementioned letters by Drs. Ul Huq 
and Bash.  The reviews were conducted by a panel of three VA 
physicians.  The panel provided a consensus opinion on each 
occasion.  The panel concluded that it was unlikely any 
inservice weight gain had caused or contributed substantially 
[or materially] to cause the veteran's death.  The panel 
reported that it could not state that his inservice weight 
gain of seven pounds (from an initial 1943 physical 
examination weight of 217 pounds to a 1966 discharge physical 
examination weight of 224 pounds) contributed to his demise.  
It based this conclusion on the fact that there was no 
evidence of early liver disease in the claims file.  The 
panel underscored the fact that in its view the veteran did 
not have massive obesity at the time of discharge.  

The panel additionally concluded that diabetes mellitus was 
likely not incurred during military service, to include due 
to any in-service weight gain, and was likely not compensably 
disabling within the first year following the veteran's June 
1966 separation from active duty.  The panel underscored this 
conclusion by pointing to the fact that even at the time of 
the veteran's bypass surgery in 1980, almost 25 years after 
separation from service, his sugar was not elevated to any 
significance, and a diagnosis of diabetes mellitus was not 
made at that time.  The panel moreover concluded that 
diabetes mellitus likely did not cause or contribute 
substantially or materially to cause the veteran's death.  In 
providing answers to the above questions, the physicians 
commented on both the February 2004 opinion provided by Dr. 
Ul Huq and the March 2004 opinion provided by Dr. Bash.   

As to Dr. Ul Huq's opinion regarding inservice weight gain, 
the panel concluded that the records specifically 
demonstrated that the veteran did not gain any significant 
weight in service.  To have the veteran's death attributed to 
a seven-pound weight gain while in service and broaden that 
to cover the remainder of his lifespan to cover complications 
of obesity was, the panel wrote, simply beyond the scope of 
its report.  A seven-pound weight gain in service, the panel 
concluded, is totally non-predictive of developing the 
complications of obesity, which include in this veteran's 
instance steatohepatitis leading to cirrhosis.  Furthermore, 
the panel reiterated, there was no evidence of diabetes 
mellitus in service.  Inservice glucosuria, the panel wrote, 
does not make a diagnosis of diabetes mellitus.  Likewise, 
the presence of urobilinogen in the urine does not 
necessarily indicate hepatic damage.

Analysis

The appellant claims service connection for the cause of the 
veteran's death.  Service connection may be granted for a 
disability due to a disease or injury which was incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection will be rebuttably 
presumed for certain chronic diseases, including cirrhosis of 
the liver and malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1943 to 1946, and from 
1948 to 1966. During his lifetime, he had no established 
service-connected conditions.  He died in 1993.

The veteran's 1993 death certificate and terminal records 
show that the underlying cause of death was colon cancer and 
complications of resection for the cancer.  The cancer was 
first detected in 1993, and an anastomotic leak from surgery 
led to sepsis and multi-system organ failure.  Colon cancer 
was not shown in service or for years later, and there is no 
medical evidence linking it to any incident of service.  The 
primary cause of death, colon cancer, was non-service-
connected.

The appellant contends that the veteran had cirrhosis of the 
liver, which was a contributory cause of death, and that the 
liver disease began in service as the result of malaria, 
hepatitis, and/or jaundice in service.  Cirrhosis was not 
shown as a cause or contributing cause of death on the death 
certificate.  Nevertheless, Dr. Buzby opined that the veteran 
died primarily of liver failure that was related to post-
necrotic cirrhosis.  He stated that in the postoperative 
period following surgery for colon cancer in 1993, the 
veteran's liver function deteriorated dramatically and such 
contributed substantially to his death.  Following review of 
the file, VHA medical opinions in 2001, by a 
gastroenterologist and by a liver transplant specialist, 
agree that cirrhosis contributed to the veteran's death.  The 
medical evidence shows that cirrhosis was a contributory 
cause of death. 

The evidence, however, does not show that cirrhosis was of 
service onset.  The appellant's own statements are not 
cognizable evidence, since she is a layman and lacks 
competence to give a medical opinion on such matters.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
copies of medical texts submitted during the course of this 
claim, which describe diseases of the liver and malaria, are 
not persuasive as they are speculative and general in nature 
and do not specifically relate the veteran's in-service 
malaria to his death.  See Sacks v. West, 11 Vet. App. 314 
(1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The appellant argues that the medical texts submitted confirm 
that the cirrhosis was caused by malaria, which the veteran 
suffered in service, and that this evidence is sufficient to 
establish a nexus between in-service malaria and cirrhosis as 
a contributory cause of death, citing to Hensley v. West, 212 
F.3d 1255, 1264-65 (Fed. Cir. 2000).  However, the discussion 
in Hensley concerned whether the treatise evidence was 
sufficient to provide a nexus to well-ground the claim.  As 
noted in the Hensley decision, the threshold required for a 
well-grounded claim was very low, demanding only 
plausibility.  (The concept of a well-grounded claim, which 
previously triggered the duty to assist, has been eliminated 
by the VCAA.)

Although treatise evidence is competent, it must be 
considered in conjunction with the other evidence of record.  
None of the medical evidence of record, which pertains 
specifically to the veteran, including hospital reports, Dr. 
Buzby's letters, or the VA medical opinions, concludes that 
malaria itself caused the cirrhosis of the liver present at 
death.  Indeed, the VA medical opinions all included 
conclusions that the cirrhosis was not related to malaria.  
This evidence is substantially more probative than medical 
texts which are of a general nature.

Dr. Buzby, in his 1993 and 2000 statements, opined that the 
veteran died primarily of liver failure that was related to 
post-necrotic cirrhosis.  He opined that such was related to 
an in-service episode of jaundice which resolved but caused 
liver injury and eventually cirrhosis.  Dr. Buzby stated that 
in the postoperative period following surgery for colon 
cancer in 1993, the veteran's liver function deteriorated 
dramatically and such contributed substantially to his death.

The veteran's service medical records, however, fail to show 
jaundice, and his letters do not refer to jaundice.  The 
retirement examination in 1966 did not show a history or 
current findings of jaundice or chronic liver disease 
including cirrhosis.  The earliest contemporaneous indication 
of any liver abnormality whatsoever was in a transiently 
elevated serum glutamic oxaloacetic transaminase (SGOT) shown 
during a hospitalization in 1980, many years after service.  
Cirrhosis of the liver was first shown shortly before the 
veteran's death in 1993.  Dr. Buzby was the surgeon during 
the veteran's terminal hospitalization, and not his attending 
or treating physician, and the evidence does not indicate 
that he reviewed the veteran's historical records during and 
since service.  The Board is not bound to accept medical 
opinions based on inaccurate history.  Swann v. Brown, 5 Vet. 
App. 231, 233 (1993).  In this case, the only evidence that 
the veteran had jaundice in service is the appellant's 
recollection, many years after service, which is outweighed 
by the absence of any contemporaneous account of jaundice 
prior to the veteran's death.

Another theory was proffered by the VA gastroenterologist who 
supplied a medical opinion in 2001 that malaria was not 
associated with chronic hepatitis or cirrhosis.  This doctor 
opined, however, that the veteran's liver disease was 
probably present during some portion of his 20 plus years of 
service.  He pointed out that many people who have liver 
disease do not have jaundice.  He felt that the hyperglycemia 
shown in 1951 and the veteran's obesity shown throughout 
service indicated he had nonalcoholic steatohepatitis (NASH).  
NASH, in turn, is associated in a "small but significant" 
percentage of individuals who develop cirrhosis.  He pointed 
to the absence of any history of other causative factors, 
which he noted to be chronic hepatis C, alcohol or drug use, 
or family history; the veteran's obesity; and the slowly 
progressive nature of cirrhosis.  He therefore felt that the 
obesity that was present throughout service was the most 
probable cause of his cirrhotic liver disease, and that the 
liver injury (NASH) which caused the cirrhosis was present in 
service.

The veteran, however, was never diagnosed with NASH; and, 
although overweight in service, the hyperglycemia shown in 
1951 was not shown to have been a chronic condition.  The 
doctor stated that NASH is associated with a "small but 
significant" percentage of individuals who develop cirrhosis, 
which has only been recognized in recent years.  He did not 
state how this association has been shown-whether it is 
simply statistical, or whether there is some other medically 
sound basis for such a connection.  Because the veteran has 
not been shown to have had NASH, it is not necessary to 
further clarify this assertion.  The presence of a risk 
factor-obesity-is not sufficient, by itself, to create a 
reasonable doubt as to the presence of a fatty liver 
condition.  Moreover, the veteran's death did not occur until 
27 years after his discharge from service; even if NASH was 
present, there is not a sufficient basis to conclude that it 
began in service, as opposed to after service, when the 
veteran was also obese.

Therefore, the doctor's opinion is insufficient to place the 
evidence in equipoise, as to the existence of NASH, whether 
it was incurred in service, or whether it was causally 
related to the cirrhosis present at death.  In this regard, 
although, as this doctor stated, many people with liver 
disease do not show observable signs such as jaundice, even 
more people without liver disease do not exhibit jaundice.

It is also argued that the veteran's period of active duty 
aggravated his pre-existing obesity, with weights of 271 
pounds and 274 pounds noted during service, and that this 
unhealthy condition was allowed to persist without any 
attempts or plans to reduce his weight.  The veteran's 
exogenous obesity may not be service connected, in part 
because it is not a chronic disability due to a disease or 
injury in service.  Even if obesity might otherwise be 
considered for service connection, it would not be service 
connected in the present case as it pre-existed service and 
was not aggravated by service.  In this regard, he weighed 
217 pounds at entrance, and, although his weight was as high 
as 274 pounds in 1962, he weighed 205 pounds in May 1964, and 
at his retirement examination, he weighed 224 pounds, only 
seven pounds more than when he entered service 23 years 
earlier.  He was put on weight control programs several times 
during service.  As the veteran's obesity may not be service-
connected, liver disease many years after service may not be 
considered under a theory that it is secondary to obesity 
(see 38 C.F.R. § 3.310 (2006)).

The Board turns now to Dr. Ul Huq's medical opinion to the 
effect that an inservice weight gain caused or contributed 
substantially or materially to cause the veteran's death, and 
to Dr. Bash's medical opinion to the effect that he showed 
the early signs and symptoms of diabetes mellitus while in 
military service, that service connection for diabetes 
mellitus should have been granted during his lifetime, and 
that diabetes mellitus caused or contributed substantially or 
materially to cause his death. 

The Board finds that the evidence provided by VA's three-
physician panel in May and October 2006 is of greater 
probative value and weight than that supplied by Drs. Ul Huq 
and Bash.  The panel of three VA physicians came to its 
conclusions after reviewing the claims file.  The Board 
acknowledges that Drs. Ul Huq and Bash likewise reviewed the 
claims file.  Because their opinions were based on not just 
selected evidence, however, the Board finds the consensus 
opinion of the three-physician panel more persuasive than the 
opinions rendered by Drs. Ul Huq and Bash, which fail to 
consider certain evidence, noted by the panel, that does not 
support their theories.  Dr. Ul Huq failed to address how a 
net seven-pound weight gain was predictive of developing the 
complications of obesity, including steatohepatitis leading 
to cirrhosis.  Furthermore, Dr. Bash failed to explain why 
inservice glucosuria makes for the diagnosis of diabetes 
mellitus, or why the presence of urobilinogen in the urine 
indicates hepatic damage.

Dr. Bash's apparent reliance on a statement in an academic 
article, Hepatic steatosis in obese patients and prognostic 
significance, by D. Festi, A. Colecchia, T. Sacco, M. Bondi, 
E. Roda, and G. Marchesini (Obes. Rev., February 2004, 5(1): 
27-42), likewise cannot confirm hepatic damage in service.  
Dr. Bash quotes from a quote that seems to be within the 
aforementioned text: "Increased urine urobilinogen may 
(emphasis added) occur due to increased breakdown of RBC's 
(malaria) or due to severe liver cell damage (hepatitis)" 
(D. Festi et al., quoting Ravel at 312).  The key word here 
is "may," which is merely suggestive and insufficient to 
establish nexus.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not," and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak at 611 ("may or may 
not" language by physician is too speculative).  

The Court has held that greater weight may be placed on one 
physician's opinion over another's, depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board can only conclude that the evidence is not so 
evenly balanced that there is doubt as to any material issue 
on that question.  As such, the opinions of Drs. Ul Huq and 
Bash are insufficient to establish service connection for the 
cause of the veteran's death.

Finally, the Board notes that the current record is devoid of 
any medical evidence showing complaints, diagnoses, or 
treatment for obesity for the first 14 years following the 
veteran's June 1966 separation from military service (see 
January 1980 treatment records from Hampton Hospital), or a 
diagnosis of diabetes mellitus until diagnosed eleven years 
after his death by Dr. Bash in March 2004.  Although the 
appellant was specifically invited to obtain and associate 
with the record any pertinent evidence, critical to 
establishing her claim, none was indicated to exist.
 
In sum, the weight of the credible evidence demonstrates that 
the primary cause of death (colon cancer) began many years 
after service and was not caused by any incident of service.  
The reported contributory cause of death (cirrhosis) was 
first shown many years after service and was not caused by 
any incident of service including malaria.  The primary and 
contributory causes of death are non-service-connected, and 
the requirements of service connection for the cause of the 
veteran's death have not been met.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


